Citation Nr: 1805941	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  10-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than March 25, 2012, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1997 to May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO), which implemented the Board's October 2014 grant of TDIU, effective March 25, 2012.  In October 2014, the issue of entitlement to an extraschedular TDIU was remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned).  A June 2017 Board decision subsequently increased the Veteran's rating for her service-connected psychiatric disability to 70 percent, effective December 29, 2008 (thus mooting the issue of extraschedular TDIU).  The case is now before the undersigned.


FINDING OF FACT

It is reasonably shown that, by virtue of her service-connected psychiatric disability, the Veteran was precluded from maintaining regular substantially gainful employment as of April 1, 2010.


CONCLUSION OF LAW

An earlier effective date of April 1, 2010, is warranted for the Veteran's TDIU rating.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  
Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C. § 1155; 38 C.F.R. § 4.16.  

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his/her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran is currently assigned TDIU from March 25, 2012.  She contends that she is entitled to an earlier effective date for TDIU.  The evidence shows that she was last employed on March 31, 2010.

The Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for award of a TDIU rating on a schedular basis for the entire appeal period.  Service connection has been established for major depressive disorder (MDD), rated 10 percent prior to December 29, 2008, and 70 percent from that date; right knee pain, right ankle disability, and low back pain, each rated 10 percent from May 24, 2006; and left bunion, hypertension, right ankle scar, and warts, each rated 0 percent from May 24, 2006.  As the schedular rating requirements for consideration of TDIU in 38 C.F.R. § 4.16(a) are met during the appeal period, the question remaining is whether the Veteran has been unable to engage in substantially gainful employment because of her service-connected disabilities.

The Veteran submitted statements and affidavits from family members who attested that she has struggles with depression and sometimes cannot get out of bed.  Her husband stated that she could not handle the stress of working and would cut herself while working; she still cuts herself if she is under any kind of stress.  

The Veteran herself reported that she had a lot of problems at work due to her anxiety and depression; she would often become "very stressed" about deadlines and would panic.  She also had difficulty being around other people.  At its worst, she would hide in the bathroom to try to calm down; occasionally she would leave work to "go cut myself, which is a form of stress relief for me."  Although her schedule was flexible and she was able to stay home on days when her disability was severe, she eventually stopped working in March 2010.  She states that she has not worked since that time and is unable to deal with other people or handle stress of any kind.

The Veteran was able to obtain a bachelor's degree and an MBA through online courses and graduated in June 2013.  She explained, however, that she was able to work on her degree from her living room couch, never had to deal with anyone in person, and could work at her own pace and schedule, "which was the only way I was able to do the course work."  Even then, she still turned assignments in late because of her symptoms. 

In an October 2011 opinion, a private nurse practitioner noted the Veteran's report of difficulty tolerating normal day-to-day stressors of work and the fact that she has not had as many episodes of self-mutilation sine she stopped working.  She noted the Veteran's poor tolerance of typical life stressors and opined that she is unable to obtain and maintain substantially gainful employment since March 2010 due to her service-connected MDD.

In a November 2011 opinion, the Veteran's private social worker noted that she treated the Veteran since March 2011 and that the Veteran has shown significant deficits in multiple areas of functioning due to her MDD.  She opined that it is more likely that the Veteran's service-connected MDD has significantly and negatively impacted her ability to obtain and maintain gainful employment "at least during the time I have been seeing her."

On March 2012 VA mental disorders examination, the psychologist noted that the Veteran's psychiatric symptoms have persisted and appeared to have worsened over the last three years.  Despite regular medication management and psychotherapy intervention, significant life stressors have offset any mild treatment gains; the Veteran has experienced very little stabilization or improvement.  The examiner noted that, although the Veteran was able to maintain adequate motivation to complete schooling over the past three years, her only reliable motivation was financial stress; however, her school performance appeared to be adversely affected by significant psychiatric symptoms, further worsening motivation and overall functioning.  The examiner opined that it is unlikely she will make significant treatment gains until further stabilization of life stressors and psychiatric symptoms is achieved.

Based on the foregoing, the Board finds that the evidence reasonably shows that the Veteran's service-connected MDD rendered her unemployable from April 1, 2010.  While the Board notes that she was able to obtain both a bachelor's degree and an MBA, it is clear she was only able to do so through online courses (i.e., through isolation) and by working at her own pace and schedule; even then, she still turned assignments in late due to her symptoms.  The overall picture shows that she was unable to deal with life stressors due to her service-connected psychiatric symptoms and that she was unemployable as of April 1, 2010 (the day following her last day of employment).  Accordingly, and resolving reasonable doubt in her favor, as required, the appeal seeking an earlier effective date for TDIU is granted.


ORDER

An earlier effective date of April 1, 2010, for the award of TDIU is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


